Exhibit Date Name Attn: Address 1 Address 2 City, State Zip Code RE:Acknowledgement of subscription funds for Resource Real Estate Investors 7, L.P. Dear On behalf of Resource Capital Partners, Inc., the General Partner of Resource Real Estate Investors 7, L.P. (the “Fund”), I am pleased to acknowledge receipt of your Subscription Agreement in the amount of $Dollars. Upon the next closing of the fund, you will be notified and will receive a formal welcome package.Thank you for your investment in the Fund and we look forward to a successful partnership.In the interim, should you have any questions regarding your investment, please contact your registered representative. Sincerely, /s/ Cora D.
